       Case: 1:19-cv-01074-TSB Doc #: 10 Filed: 01/27/21 Page: 1 of 9 PAGEID #: 36




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 BLAINE BRADDS,                                :      Case No. 1:19-cv-1074
                                               :
          Plaintiff,                           :      Judge Timothy S. Black
                                               :
 vs.                                           :
                                               :
 JACK MARCHBANKS, et al.,                      :
                                               :
          Defendants.                          :

          ORDER DENYING DEFENDANTS’ MOTION TO DISMISS (Doc. 7)

         This civil case is before the Court on Defendants Jack Marchbanks and Michael

Dombrowski’s motion to dismiss Plaintiff’s complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6) (Doc. 7), and the parties’ responsive memoranda (Docs. 8, 9).

                                    I. BACKGROUND

         For the purposes of this motion to dismiss, the Court must: (1) view the complaint

in light most favorable to Plaintiff; and (2) take all well-pleaded factual allegations as

true. Tackett v. M&G Polymers, 561 F.3d 478, 488 (6th Cir. 2009).

         Plaintiff Blaine Bradds, aged 50 at the time of his complaint, is an employee of the

Ohio Department of Transportation (“ODOT”). (Doc. 1 at ¶ 1). Bradds has been

employed by ODOT for at least 28 years and currently serves as Transportation

Administrator for District 9’s Adams County garage. (Id. at ¶ 6). Defendant Jack

Marchbanks is the Director of ODOT. (Id. at ¶ 2). Defendant Michael Dombrowski is

the Deputy District Director of ODOT District 9 and Bradds’ supervisor. (Id. at ¶ 3).
    Case: 1:19-cv-01074-TSB Doc #: 10 Filed: 01/27/21 Page: 2 of 9 PAGEID #: 37




       On March 29, 2019, Bradds called Dombrowski to inquire about a job opening for

a Transportation Administrator position for District 9’s Highland County garage. (Id. at

¶ 7). Dombrowki told Bradds he was reluctant to consider him for the position because

he was close to retirement and he did not want to fill the position again in a few years.

(Id. at ¶ 8). On April 19, 2019, Bradds sent an email formally requesting a transfer to the

Highland County garage. (Id. at ¶ 9).

       Dombrowski started conducting formal interviews via panel for the Highland

County position in early May 2019. (Id. at ¶ 10). Dombrowski waived Bradds’

interview requirement. (Id.). During the interview of another candidate, Arick Adams,

the interview panel discussed Bradds’ age and at least one panelist stated Bradds’ age

was relevant to the hiring decision. (Id. at ¶ 11).

       On May 10, 2019, Dombrowski informed Bradds he did not receive the position,

justifying the decision based on each garage’s own “feel.” (Id. at ¶¶ 12-13). Adams

received the position. (Id. at ¶ 16). Marchbanks had final approval over the decision.

(Id. at ¶ 15). At the time of Adams’ hire, he was under the age of 40 with inferior

qualifications – Bradds ultimately trained and supported Adams in his new position as

Transportation Administrator of the Highland County garage. (Id. at ¶ 16).

       Under 42 U.S.C. § 1983, Bradds filed his two-count complaint on December 17,

2019 against Marchbanks and Dombrowski in their official capacities. (See generally,

id.). Bradds alleges Marchbanks and Dombrowski violated the Equal Protection Clause

of the Fourteenth Amendment (Count I). (Id. at ¶¶ 17–20). Bradds contends that when

Marchbanks and Dombrowski selected Adams for the role, they did so solely on the basis


                                              2
    Case: 1:19-cv-01074-TSB Doc #: 10 Filed: 01/27/21 Page: 3 of 9 PAGEID #: 38




of age and without any rational link to a legitimate state interest. (Id. at ¶ 19). Bradds

seeks damages and also relief under the Declaratory Judgment Act (Count II), including

transfer to Highland County as Transportation Administrator. (Id. at ¶¶ 20–26).

                               II. STANDARD OF REVIEW

       A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) operates to test the

sufficiency of the complaint and provides for dismissal of a complaint for “failure to state

a claim upon which relief can be granted.” To show grounds for relief, Fed. R. Civ. P.

8(a) requires that the complaint contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”

       While Fed. R. Civ. P. 8 “does not require ‘detailed factual allegations,’ . . . it

demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007)). Pleadings offering mere “‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Id. (citing Twombly, 550

U.S. at 555). In fact, in determining a motion to dismiss, “courts ‘are not bound to accept

as true a legal conclusion couched as a factual allegation[.]’” Twombly, 550 U.S. at 555

(citing Papasan v. Allain, 478 U.S. 265 (1986)). Further, “[f]actual allegations must be

enough to raise a right to relief above the speculative level[.]” Id.

       Accordingly, “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Iqbal, 556 U.S. at 678. A claim is plausible where “plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable


                                                3
    Case: 1:19-cv-01074-TSB Doc #: 10 Filed: 01/27/21 Page: 4 of 9 PAGEID #: 39




for the misconduct alleged.” Id. Plausibility “is not akin to a ‘probability requirement,’

but it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.

“[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the

pleader is entitled to relief,’” and the case shall be dismissed. Id. (citing Fed. Rule Civ.

P. 8(a)(2))

                                      III. ANALYSIS

       Defendants contend that Bradds’ complaint should be dismissed for two reasons:

(1) the Age Discrimination in Employment Act (“ADEA”) precludes any claim based on

age discrimination under § 1983 because the ADEA provides a specific statutory remedy

for such claims; and (2) even if he can assert a § 1983 claim, he failed to state deprivation

of a constitutional right as required to sufficiently state a § 1983 claim. (Doc. 7).

Because his § 1983 claim (Count I) fails, Defendants conclude that he cannot pursue an

action under the Declaratory Judgment Act (Count II). (Id. at 6–7).

       1.     Preclusion Under the ADEA

       Defendants argue that the ADEA precludes any age discrimination claim under

§ 1983. In response, Bradds cites Crawford v. Columbus State Cmty. Coll. to support his

conclusion that the ADEA does not preclude constitutional claims under § 1983. 196 F.

Supp. 3d 766 (S.D. Ohio 2016) (Marbley, J.) (denying motion to dismiss § 1983 claim

and finding ADEA does not preclude constitutional claims). The Court agrees with the

now-Chief Judge’s reasoned decision in Crawford and ultimately concludes that the

ADEA does not preclude a § 1983 constitutional claim.


                                              4
    Case: 1:19-cv-01074-TSB Doc #: 10 Filed: 01/27/21 Page: 5 of 9 PAGEID #: 40




       Crawford considered a similar § 1983 action alleging age discrimination under the

Equal Protection Clause. Id. at 769. Defendants argued the § 1983 claim should be

dismissed because the ADEA precluded any § 1983 claim based on age discrimination.

Id. at 779. The Court disagreed.

       First, the Court recognized that a “detailed statutory scheme can preclude claims

brought under § 1983 that assert other statutory or constitutional violations,” but, “the

Supreme Court does not lightly conclude that Congress intended to preclude reliance on

§ 1983 as a remedy for the deprivation of a federal right.” Id. at 780–81 (quotations

omitted) (citing cases) (emphasis in original). Thus:

              Congressional intent forms the crux of any § 1983 preclusion
              analysis, and that intent can be gleaned from the language of
              the statute and legislative history, the statute’s context, the
              nature and extent of the remedial scheme, and a comparison of
              the rights and protections afforded by the statutory scheme
              versus a § 1983 claim.

Id. at 781.

       Second, the Court detailed that “[t]he Sixth Circuit has never determined whether

the ADEA precludes § 1983 actions alleging age discrimination under the Equal

Protection Clause,” and other circuits and district courts are generally split on the issue.

Id. (citing cases). The Court acknowledged the Sixth Circuit’s unpublished decision in

Janes, cited by Marchbanks and Dombrowski in support of their motion to dismiss,

which held that the ADEA precludes § 1983 claims “predicated on the ADEA itself.” Id.

(citing Janes v. Bardstown City Schs. Bd. of Educ., 97 F.3d 1452, 1996 WL 536794, at *4

(6th Cir. 1996)). “Nevertheless, whether the ADEA precludes § 1983 actions alleging



                                              5
    Case: 1:19-cv-01074-TSB Doc #: 10 Filed: 01/27/21 Page: 6 of 9 PAGEID #: 41




constitutional claims, like Crawford’s [or Bradds’], remains an open issue in this

Circuit.” Id.

       Crawford last concluded that “a fair reading of the statutory text and legislative

history, coupled with a comparison of the rights and protections afforded under the

ADEA and the Constitution, all demonstrate that Congress did not intend for the ADEA

to preclude § 1983 actions that seek to vindicate constitutional rights.” Id. at 781–83

(citing Levin v. Madigan, 692 F.3d 607, 617–22 (7th Cir. 2012)). As an example, the

Court recognized that the ADEA’s statutory scheme could lead to a “particularly strange”

result for state employees if those employees were precluded from bringing § 1983

claims due to Eleventh Amendment immunity: “‘[w]ithout the availability of a § 1983

claim, a state employee [like Crawford] who suffers age discrimination in the course of

his employment is left without a federal damages remedy,’ while a similarly-situated

municipal employee would suffer no similar deprivation of his or her constitutional rights

and remedies.” Id. at 782 (citing Levin, 692 F.3d at 621). Thus, “‘the ADEA is not the

exclusive remedy for age discrimination in employment claims.’ To the contrary,

plaintiffs may continue to bring § 1983 actions that allege unconstitutional age

discrimination.” Id. at 783 (quoting Levin, 692 F.3d at 621).

       This case aligns with Crawford. Defendants present no argument detailing why

Crawford’s analysis is incorrect, instead asking this Court not to follow Crawford

because it is not binding precedent. Further, based on the arguments and other cases

cited by the parties, and this Court’s own analysis, Crawford’s rationale still applies.

Accordingly, this Court adopts and follows the well-reasoned preclusion analysis from


                                              6
    Case: 1:19-cv-01074-TSB Doc #: 10 Filed: 01/27/21 Page: 7 of 9 PAGEID #: 42




Crawford, and at this pleading stage, the Court cannot dismiss Bradds’ complaint based

on ADEA preclusion. 1

       The Court is also unpersuaded by the two post-Janes/Crawford decisions cited by

Defendants: Rosecrans v. Vill. of Wellington, No. 1:17 CV 1604, 2018 WL 807047, at *4

(N.D. Ohio Feb. 9, 2018), and Commitie v. Univ. of Cincinnati, No. 1:15-CV-653, 2016

WL 4992016, at *2 (S.D. Ohio Aug. 24, 2016), report and recommendation adopted sub

nom., No. 1:15CV653, 2016 WL 4944500 (S.D. Ohio Sept. 16, 2016).

       Neither decision discussed whether a constitutional claim under § 1983 could

survive separate and distinct from a statutory claim under the ADEA. Similarly, in both

cases, the plaintiffs relied on the ADEA statute as the basis for the § 1983 claims.

Rosecrans, 2018 WL 807047 at *4 (“to the extent Rosecrans’ Section 1983 claim is

based on allegations that he was retaliated against for pursuing his age discrimination

claims, the ADEA provides his exclusive Federal remedy”); Commitie, 2016 WL

4992016, at *2 (cannot bring an ADEA claim under § 1983). Bradds does not bring an

ADEA claim nor does Bradds rely on the ADEA to support his § 1983 claim.

       2.     Constitutional Right

       Alternatively, Defendants ask this Court to dismiss Bradds’ complaint because he

failed to plead a deprivation of a constitutional right. “[T]o state a claim under § 1983 a


1
  At the summary judgment stage, although the plaintiff in Crawford was ultimately unable to
succeed on his § 1983 claim based on age discrimination, the Court again noted that there is no
preclusion under the ADEA. Crawford v. Columbus State Cmty. Coll., No. 2:15-CV-2438, 2017
WL 5594128, at *10 (S.D. Ohio Nov. 21, 2017) (“Plaintiffs have not brought to this Court’s
attention any new law—in the Sixth Circuit or otherwise—that might cause the Court to change
its considered opinion.”).

                                               7
    Case: 1:19-cv-01074-TSB Doc #: 10 Filed: 01/27/21 Page: 8 of 9 PAGEID #: 43




plaintiff need only establish that (1) the conduct in controversy was committed by a

person acting under color of law, and (2) the conduct deprived the plaintiff of a federal

right, either constitutional or statutory.” Ziegler v. Aukerman, 512 F.3d 777, 782 (6th

Cir. 2008) (citing Harajli v. Huron Twp., 365 F.3d 501, 505 (6th Cir. 2004); then citing

Berger v. City of Mayfield Heights, 265 F.3d 399, 405 (6th Cir. 2001)).

       The Equal Protection Clause provides that “no state shall . . . deny to any person

within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. To

adequately state a claim under the Equal Protection Clause, a plaintiff must plead “that

the government treated the plaintiff ‘disparately as compared to similarly situated persons

and that such disparate treatment either burdens a fundamental right, targets a suspect

class, or has no rational basis.’” Ctr. for Bio–Ethical Reform, Inc. v. Napolitano, 648

F.3d 365, 379 (6th Cir.2011) (quoting Club Italia Soccer & Sports Org., Inc. v. Charter

Twp. of Shelby Mich., 470 F.3d 286, 299 (6th Cir.2006)). “Although ‘age is not a suspect

classification under the Equal Protection Clause,’ States may discriminate on the basis of

age without violating the Fourteenth Amendment only ‘if the age classification in

question is rationally related to a legitimate state interest.’” Crawford, 196 F. Supp. 3d at

780 (quoting Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 83 (2000)).

       Here, Bradds adequately pled an equal protection claim based on age

discrimination under § 1983. Bradds asserted that he was denied the Transportation

Administrator position at the Highland County garage because of his age, that the

position was given to a younger and less-qualified candidate, and that Defendants had no

rational basis for denying Bradds the position. Accordingly, the Court denies


                                              8
    Case: 1:19-cv-01074-TSB Doc #: 10 Filed: 01/27/21 Page: 9 of 9 PAGEID #: 44




Defendants’ motion to dismiss because Bradds pled a deprivation of a constitutional

right.

         Last, Defendants argue that this Court should dismiss Bradds’ Declaratory

Judgment Act claim (Count II) because Bradds cannot move forward on his § 1983

claim. Because the Court denies the motion to dismiss Bradds’ § 1983 claim (Count I), it

similarly denies the motion to dismiss the Declaratory Judgment Act claim (Count II).

                                   IV. CONCLUSION

         Based upon the foregoing, Defendants’ motion to dismiss (Doc. 7) is DENIED.

         IT IS SO ORDERED.

Date:       1/27/2021                                         s/Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge




                                             9
